Citation Nr: 1135810	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable evaluation for right inguinal hernia residuals.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied the Veteran's claim of entitlement to a compensable evaluation for right inguinal hernia residuals.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran states that he experiences pain and a stretching sensation in the right groin area, which he avers is the result of an increase in the severity of his service-connected right inguinal hernia residuals.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

By way of history, in 1954, the Veteran underwent right inguinal hernia surgery during service.  In 1957, following service, he underwent a second hernia surgery.  In February 2000, he had surgery to repair a recurrent ventral (incisional) hernia.  In March 2007, he requested an increase in the disability rating of his service-connected disorder, stating that he had of late been experiencing substantial pain in the groin area.

In May 2007, the Veteran was afforded a VA compensation and pension examination, at which time the examiner, after noting that he had physically examined the Veteran, but had neither reviewed the claims file nor any diagnostic test results, diagnosed the Veteran with a right inguinal hernia, status post repair twice, without recurrence.  In January 2008, the Veteran was afforded a second VA examination.  At that time, the examiner noted that his examination had included a review of the Veteran's service and post-service treatment records.  In particular, he noted a June 2007 CT scan of his abdomen, which revealed a small defect along the right inferior abdominal wall due to hernia with no protrusion of the organ, a small left inguinal hernia with no protrusion of the bowel through the hernia, and a small lipoma (benign tumor composed of adipose tissue).  The diagnoses were status post inguinal hernia repair times two (in 1954 and 1957), now with residuals and complaints of pain in that area.  Significantly, he noted that the Veteran's "symptoms of pains and strains in that area could be related to the scar tissue related to his inguinal hernia surgery that was many, many years ago."  He further observed that, during a clinical evaluation with a VA physician in April 2007, the old scar was again the main issue.

In this regard, the Board notes that residuals of surgery for or relating to a service-connected disability may include scars.  Under VA regulations, separate disabilities arising from a single disease or entity are to be rated separately, provided that the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2010).  In this case, because the VA examiner noted that there was scar tissue caused by the Veteran's right inguinal hernia surgery, but did not describe the characteristics of the scar, a new examination is needed to obtain such findings and to allow the Board to determine if an award of a separate disability rating is warranted.  See Jones v. Principi, 18 Vet. App. 248, 261 (2008) (as the issue of a separate rating for a scar is raised by the record, remand for an examination is warranted); 38 U.S.C.A. § 5103A (VA has a statutory obligation to assist claimants in substantiating their claims).

In addition, the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes the duty to notify the claimant of the evidence necessary to substantiate his or her claim.  Here, because the Veteran has never been provided with notice of how to substantiate a claim of entitlement to service connection for a scar, on remand, the Veteran must be provided with such information.
Finally, it appears that the most recent VA treatment reports of record are dated November 2009.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, an attempt should be made to obtain any records since November 2009 pertaining to treatment of the Veteran's right inguinal hernia residuals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC should send the appellant an updated VCAA notice letter, which delineates the specific elements for substantiating a claim of entitlement to service connection for scars and be provided with a reasonable amount of time to reply.

2.  Obtain all available VA treatment records pertaining to the Veteran's right inguinal hernia since November 2009 and associate with the claims folder.  Any negative response must be noted in the claims folder.

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of the scar(s) associated with his past surgery for his service-connected right inguinal hernia.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's symptomatology associated with his right inguinal hernia scarring and note that, in addition to the medical evidence of record, the Veteran's lay statements have also been considered in the opinion.  The exact size, shape, color, and extent of scars (including measurement of width and length) should be reported.  Describe any tenderness of the scar(s).  Mention should be made of skin texture in the area of scarring, whether scars are elevated or depressed, whether scars are attached to underlying bone, joint, muscle, or other tissues, and whether there is loss of tissue under the scar(s).  Report whether there is any scar tissue breakdown, current or intermittent.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



